DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             IAN GARDNER,
                               Appellant,

                                    v.

WOLFE & GOLDSTEIN, P.A., CHUTNEY ENTERPRISES, INC., a Florida
  Corporation, WEST SUNRISE DEVELOPMENT CORPORATION, a
   Florida corporation, THOMAS AUSTIN and MARK GOLDSTEIN,
                            Appellees.

                             No. 4D13-4344

                             [July 29, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No.
CACE09026257.

   Ian Gardner, Boca Raton, pro se.

  Edward J. O’Sheehan of Shutts & Bowen LLP, Fort Lauderdale, for
appellee Chutney Enterprises, Inc.

PER CURIAM.

   Ian Gardner appeals an order granting a motion to enforce a mediated
settlement agreement, which he never agreed to and did not sign. We
reverse.

    Florida Rule of Civil Procedure 1.730(b) requires that mediated
agreements be reduced to writing and signed by the parties. We
considered a nearly identical claim in Dean v. Rutherford Mulhall, P.A., 16
So. 3d 284, 286 (Fla. 4th DCA 2009). There, as here, the parties entered
into mediation and arrived at an agreement, but Dean, a party, did not
sign it. Nevertheless, the trial court entered an order enforcing the
agreement. On appeal, we reversed, relying on Rule 1.730(b), and noting,
“Florida courts consistently have held that a supposed settlement
agreement resulting from mediation cannot be enforced absent the
signatures of all parties.” Id. at 286. Moreover, we granted the relief
despite the absence of a transcript of the hearing, because the record on
its face showed that the party had not signed the agreement. On the same
basis, we reverse the order enforcing the settlement agreement in the
present case.

  Reversed.

WARNER, LEVINE and CONNER, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2